DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al. in view of Pippes et al.
	There is disclosed in Kwok a gear pump configured for a beverage dispensing machine, comprising: a pump chamber 20 for holding a liquid; an inlet 58 in the pump chamber for providing the liquid to the pump; an outlet 60 in the pump chamber for dispensing the liquid; and a driving gear wheel 38 meshing with a driven gear wheel 40 inside the pump chamber.
	Pippes discloses the use of profile shifted (para. 0061) gear wheels 26, 30 usable in a fluid pump or flow meter, wherein such arrangement improves the meshing conditions (noise reduction, less wear) of the wheels.

	In regards to claims 2-5, the value of gear factors such as the profile shifting coefficient, module, number of teeth and pitch diameter, are all result effective variables. Such values can be manipulated to provide an optimum working arrangement for a user based upon the users desired performance results.
	It would have been obvious to one skilled in the art to construct the gear wheel within the claimed value ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
	In regards to claims 15-17, Pippes discloses use of pump at liquid pressure levels of 5 bars and above (para. 0062).
	It would have been obvious to one skilled in the art to modify the apparatus of Kwok with the teachings of Pippes, in order to dispense a beverage at higher pressures.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al. in view of Pippes as applied to claims above, and further in view of Huang et al.
Huang discloses that it is known in the art to construct gear wheels within the recited diameter range (see Tables 1-3).
.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al. in view of Pippes as applied to claims above, and further in view of Zepp.
Zepp discloses that it is known in the art to provide bearings 74, 76 on each side of an axle 66 of a gear wheel.
It would have been obvious to one skilled in the art to provide the gear wheel axle of Kwok, as modified by Pippes, with the bearings disclosed in Zepp, in order to improve the rotation of the gear wheels.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/REGINALD ALEXANDER/
Examiner
Art Unit 3761